Citation Nr: 1549832	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in Huntington, West Virginia that in pertinent part, denied service connection for an acquired psychiatric disorder to include PTSD.

This case was previously before the Board in April 2012 and June 2014, at which time the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  This case was subsequently returned to the Board.

A personal hearing was held in November 2011 before another Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.  Subsequently, the VLJ of the Board who presided over the Veteran's Travel Board hearing retired.  In a March 2015 letter, the Board informed the Veteran of this and offered him another hearing before a different VLJ of the Board who would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  In this letter, he was advised that if he did not respond within 30 days of this letter, the Board would assume he did not want another hearing.  As the Veteran did not respond to this letter, the Board will proceed with adjudication.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, this case was previously remanded for a VA examination to determine the etiology of any current psychiatric disorder, to include PTSD.  Although a VA examination was conducted in January 2015, the examiner did not provide a medical opinion regarding the psychiatric disorders that were diagnosed during the pendency of the appeal.  The examiner indicated that the Veteran did not have a current diagnosis of PTSD, and instead diagnosed alcohol use disorder and cannabis use disorder.  The examiner stated that there was no current diagnosis of a mental disorder.

Governing case law provides that VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)).  However, this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case medical records during the pendency of the appeal (i.e., since January 2008, the date of the Veteran's claim of service connection for an acquired psychiatric disorder), reflect that he was treated by VA medical providers for a psychiatric disorder, including inpatient hospitalization, and diagnosed with depression and depressive disorder not otherwise specified (NOS).  See VA medical records dated in May 2007, December 2007, January 2008 and November 2008.  Earlier records also reflect treatment for depression.  See March 2004 VA outpatient treatment records.  A report of a January 2008 VA mental health evaluation reflects that the Veteran reported that he began to drink heavily during service, and also smoked marijuana.  He said he started taking drugs as he got out of the Air Force and continued to drink alcohol.  He related that during service, another person called him a name and he ended up putting the other person in the hospital.  He received an Article 15 for this, and the other person was also reprimanded.  The diagnoses were depressive disorder NOS, and rule out intermittent explosive disorder.  

In November 2008, he was hospitalized for suicidal ideation.  He reported feeling overwhelmed by psychosocial stress including unemployment, financial problems, marital problems and problems with his children.  On discharge, the Axis I diagnoses were adjustment disorder with combined anxiety and depression, and marijuana abuse.  The May 2012 VA compensation examiner diagnosed polysubstance dependence and mood disorder NOS, rule out substance-induced mood disorder.  As the Board has noted previously, that examiner did not provide an opinion as to the etiology of the current psychiatric disorder.

Thus, since the evidence demonstrates that the Veteran was diagnosed with a psychiatric disorder during the pendency of the appeal, he has a current disability for purposes of this appeal.  See McClain, supra.

The Board finds that the January 2015 VA medical examination is inadequate as the examiner did not provide a medical opinion as to the etiology of the previously diagnosed psychiatric disorders.  Remand is required for an addendum medical opinion.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, or notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The VA examiner is asked to provide a medical opinion as to the likelihood that any current chronic psychiatric disorder (or any psychiatric disorder that was diagnosed since the Veteran's claim in January 2008) is related to service.  

At his January 2015 VA examination, the Veteran reported that he was seen for psychiatric complaints on two occasions between May 2012 and August 2012.  Such medical records are not on file and must be obtained, along with ongoing relevant medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a psychiatric disorder since May 2012.  In particular, attempt to obtain any VA mental health treatment notes dated between May and August 2012.

After obtaining any necessary authorization, obtain all identified and relevant records that are not duplicates of those already in the claims file.

2.  Then, obtain an addendum VA medical opinion from the examiner who conducted the January 2015 VA examination, as to the etiology of any psychiatric disorder that was diagnosed during the pendency of this appeal, to include depression and depressive disorder NOS.  See, e.g., VA medical records dated in 2007 and 2008.  If that examiner is unavailable, the requested opinions should be obtained from a qualified VA medical provider.  The claims file, including this remand, must be made available to and reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, the AOJ should readjudicate the appeal for service connection for an acquired psychiatric disorder, with consideration of all of the evidence of record.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




